HAMILTON, J.
William Campbell filed an appeal in error in the Hamilton Common Pleas from an order of the Industrial Commission denying him the right to participate in the state insurance fund. The lower court affirmed the finding of the Industrial Commission and error proceedings were brought in the Court of Appeals.
It seems that Campbell had been employed with the Allis-Chalmers Co. for a great many years, and had been foreman of the pickling room where certain acids were used, the fumes from the acids were carried off by a blower. In April 1922, a workman left a window up blowing the fumes in Campbell’s face thereby gassing him. He further alleged that from that time on, he suffered from slight colds and coughing spells and in May 1925 his doctor diagnosed his case as pulmonary tuberculosis.
His contention is that although the proximate cause of his sickness was the gassing the injury did not become complete till May 1925 therefore his claim was not barred by the two year limitation imposed by 1465-72a GC. The Court of Appeals held:
1. Section 1465-72a GC. limits the recovery of compensation to two years after an injury.
2. The case is within 104 OS. 561 and 109 OS.152 and therefore the judgment of the lower court is affirmed.
Judgment affirmed.